Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) articles in chief value of compounds of cellulose similar to those the subject of Abstract 37230 at 60 percent under paragraph 31; (2) embroidered hats and sets at 75 percent under paragraph 1430, Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396) followed; (3) artificial flowers similar to those the subject of Robinson-Goodman v. United States (17 C. C. P. A. 149, T. D. 43473) at 60 percent under paragraph 1419; and (4) allovers, braids, motifs, bands, cloches, hats, galloons, and bandeau in chief value of cellulose filaments similar to those the subject of Amberg v. United States (T. D. 46204) at 60 percent under paragraph 31.